EXHIBIT 10.11


 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
Warrant
No.                                CSW-___                                                                Number
of Shares: _________
 
Warrant Date:                                           _________________, 2015
 


 
PEDEVCO CORP.
 
WARRANT
 
FOR THE PURCHASE OF
 
COMMON STOCK
 


 
1. Issuance.  For value received, the receipt of which is hereby acknowledged by
PEDEVCO Corp., a Texas corporation (the “Company”), ___________________________,
or registered assigns (the “Holder”), is hereby granted the right to purchase,
at any time until the close of business on ____________________, 2018 (the
“Expiration Date”), _________________________________ (__________________) fully
paid and nonassessable shares of the Company’s Common Stock, par value US$0.001
per share (the “Common Stock”), at an exercise price of US$1.50 per share (the
“Exercise Price”).
 
2. Procedure for Exercise.  Upon surrender of this Warrant with the annexed
Notice of Exercise Form duly executed, together with payment in cash, by wire
transfer or by certified check of the Exercise Price for the shares of Common
Stock purchased, the Holder shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased within five business
days of the Company’s receipt of the Notice of Exercise and Exercise
Price.  This Warrant may be exercised in whole or in part. On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company
promptly will issue and deliver to the order of the Holder a new Warrant of like
tenor, in the name of the Holder, for the whole number of shares of Common Stock
for which such Warrant may still be exercised.  Notwithstanding the foregoing,
at any time that there is not an effective registration statement of the Company
covering the resale of the Warrant Shares (as defined below), then in lieu of
paying the Exercise Price in cash or by wire transfer or by certified check, at
the Holder’s election, as indicated on its Notice of Exercise, the Holder may
exercise this Warrant, in whole or in part, by way of Cashless Exercise.  For
purposes of this Section 2, the term “Cashless Exercise” means an exercise of
this Warrant pursuant to which the Company issues to the Holder a number of
Warrant Shares determined as follows:
 
X = Y ((A-B)/A)
 
Where:
 
X = the number of Warrant Shares to be issued to the Holder, subject to
adjustment as provided in Section 6.
 
Y = the total number of Warrant Shares designated in the applicable subscription
as being subject to the Cashless Exercise (as adjusted as provided herein).
 
A = the average closing price of the Common Stock for the ten (10) consecutive
trading days immediately preceding the Company’s receipt of the respective
Exercise Notice (the “Fair Market Value”).
 
B = the Warrant Exercise Price
 
 
 

--------------------------------------------------------------------------------

 
 
3. Reservation of Shares.  The Company hereby agrees that at all times during
the term of this Warrant there shall be reserved for issuance upon exercise of
this Warrant such number of shares of Common Stock as shall be required for
issuance upon exercise hereof (the “Warrant Shares”).  Any shares issuable upon
exercise of this Warrant will be duly and validly issued, fully paid and free of
all liens and charges and not subject to any preemptive rights.
 
4. Mutilation or Loss of Warrant.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.
 
5. No Rights as Shareholder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
6. Effect of Certain Transactions
 
6.1 Adjustments for Stock Splits, Stock Dividends Etc.  If the number of
outstanding shares of Common Stock of the Company are increased or decreased by
a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.
 
6.2 Expiration Upon Certain Transactions.  If at any time the Company plans to
sell all or substantially all of its assets or engage in a merger or
consolidation of the Company in which the Company will not survive and in which
holders of the Common Stock will receive consideration at or above the Exercise
Price, as adjusted (other than a merger or consolidation with or into a wholly-
or partially-owned subsidiary of the Company or a migratory merger to establish
a new state of incorporation), the Company will give the Holder of this Warrant
advance written notice.  Upon the occurrence of any such event, this Warrant
shall automatically be deemed to be exercised in full without any action
required on the part of the Holder.
 
6.3 Adjustments for Reorganization, Mergers, Consolidations or Sales of
Assets.  If at any time there is a capital reorganization of the Common Stock
(other than a recapitalization, combination, or the like provided for elsewhere
in this Section 6) or merger or consolidation of the Company with another
corporation (other than one covered by Section 6.2), or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant (and only to the extent this Warrant is exercised), the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
to which a holder of Common Stock, or other securities, deliverable upon the
exercise of this Warrant would otherwise have been entitled on such capital
reorganization, merger, consolidation or sale.  In any such case, appropriate
adjustments shall be made in the application of the provisions of this Section 6
(including adjustment of the Exercise Price then in effect and number of Warrant
Shares purchasable upon exercise of this Warrant, but no such adjustment shall
increase the aggregate Exercise Price under this Warrant) which shall be
applicable after such events.
 
7. Transfer to Comply with the Securities Act.  This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “Securities Act”)
and has been issued to the Holder for investment and not with a view to the
distribution of either this Warrant or the Warrant Shares.  Neither this Warrant
nor any of the Warrant Shares or any other security issued or upon exercise of
this Warrant may be sold, transferred, pledged or hypothecated in the absence of
(a) an effective registration statement under the Act relating to such security,
(b) in the case of a  Cashless Exercise and subsequent sale of transfer of the
shares of Common Stock issued pursuant to such Cashless Exercise, evidence that
the Holder has held this Warrant and such shares of Common Stock for an
aggregate of six (6) continuous months so that such shares of Common Stock may
be resold pursuant to Rule 144 under the Act  or (c) an opinion of counsel
reasonably satisfactory to the Company that registration is not required under
the Act.  Each certificate for this Warrant, the Warrant Shares and any other
security issued or issuable upon exercise of this Warrant shall contain a legend
in form and substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered or express mail, postage pre-paid.  Any such notice shall be deemed
given when so delivered personally, or if mailed, two days after the date of
deposit in the United States mails, as follows:
 
If to the Company, to:
 
PEDEVCO Corp.
4125 Blackhawk  Plaza Circle, Suite 201
Danville, CA 94506
 
Attention:  Chief Executive Officer and General Counsel
 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
9. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the Company and the
Holder hereof.  This Warrant contains the full understanding of the parties
hereto with respect to the subject matter hereof, and there are no
representations, warranties, agreements or understandings other than expressly
contained herein.
 
10. Governing Law.  This Warrant shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State. Any action brought by either
party against the other concerning the transactions contemplated by this Warrant
shall be brought only in the state courts of New York or in the federal courts
located in Southern District of New York.  The parties to this Warrant hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Warrant by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
11. Counterparts.  This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
 
12. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 
13. Assignability.  This Warrant or any part hereof may only be hereafter
assigned by the Holder to an affiliate thereof executing documents reasonably
required by the Company.  Any such assignment shall be binding on the Company
and shall inure to the benefit of any such assignee.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.
 

 
PEDEVCO CORP.
 
 
By:                                                                   
Name:               Frank C. Ingriselli
Title:Chairman and CEO
 
HOLDER:
 
____________________________
 
By:                                                                   
 
 
Name:                                                                   
 
Title:                                                                   
 
   

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE OF WARRANT
 
The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of ____________________, 2015, to purchase _____________
shares of the Common Stock of PEDEVCO Corp., pursuant to Section 2 of the
Warrant and either (check one):
 
______   tenders herewith payment in accordance with the first paragraph of
Section 2 of the Warrant; or
 
______   elects a Cashless Exercise in accordance with the first paragraph of
Section 2 of the Warrant based on a Fair Market Value of $____________ which
results in a number of shares of Common Stock to be issued to the Holder of
______________.
 
Please deliver the stock certificate to:
 
______________________________________
 
______________________________________
 
______________________________________
 


 
Dated:___________________
 
 
By:______________________



 



--------------------------------------------------------------------------------

 